Title: Antoine Marie Cerisier to John Adams, 21 February 1784
From: Cerisier, Antoine Marie
To: Adams, John


        
          Monsieur
          Amsterdam ce 21 fevrier 1784
        
        J’espere que dans peu vous aurez la satisfaction de voir paraître l’ouvrage de Mr de Mably, ouvrage qui honore également l’Ecrivain & le héros. Un Régent de cette République a bien voulu se charger de le traduire; il est déjà connu par une traduction de l’Esprit des loix très estimée. Cette production est trop intéressante pour tarder à fixer l’attention des Anglais & des Allemands. J’aurais envie d’y mettre un petit bout de préface, en qualité d’Editeur, pour encourager les Hollandais à examiner leurs propres constitutions d’après les principes de l’Abbé Républicain. Que me conseillez-vous? J’ai reçu une lettre de Mr de Mably que je dois vous communiquer, mais dans l’espérance que vous voudrez bien me la renvoyer.
        Mr van den Corput Agent de S.A.S. Mgr le prince de Hesse Darmstad, m’ayant communiqué quelques observations Sur le plan du dernier Emprunt de l’Amérique, & paraissant desireux de vous les faire passer, je l’ai beaucoup assuré que cette démarche vous Serait agréable. Mr van den Corput est versé profondement dans cette matiere. Il est zélé partisan de l’Amérique; & les diverses connaissances qu’il possède dans une multitude de branches opposées, rendent cet attachement précieux. Quant à moi se serai toujours flatté de pouvoir être utile aux Etats-Unis, sachant qu’il n’est pas de moyen plus sûr de vous prouver avec quelle sincere vénération j’ai l’honneur d’être / De Votre Excellence / Le très Humble & très / obéissant serviteur
        
          A. M. Cerisier
        
       
        TRANSLATION
        
          Sir
          Amsterdam, 21 February 1784
        
        I hope that in a short while you will have the satisfaction of seeing the work of Mr. Mably, a work which does equal honor to the writer and to the heroes. A regent of this republic wanted to undertake the translation of it; he is already known for a highly esteemed translation of De l’esprit des lois. This project is too interesting to delay bringing it to the attention of the English and the Germans. I would like to add a short preface to it, in my capacity as editor, to encourage the Dutch to examine their own constitutions according the principles of the republican abbé. What do you advise me to do? I received a letter from Mr. Mably that I must send to you, but with the hope that you will be so kind as to return it to me.
        When Mr. Corput, agent of His Most Serene Highness Monsignor the

Prince of Hesse-Darmstadt, communicated to me several observations on the plan of the latest American loan, seemingly wishing to have them forwarded to you, I repeatedly assured him that such a measure would be agreeable to you. Mr. Corput is deeply versed in this matter. He is a zealous partisan of America and the breadth of knowledge that he possesses in a multitude of wide-ranging subjects renders that attachment invaluable. As for me I will always be flattered to be able to be of use to the United States, knowing that there is no more certain means of proving to you with what sincere veneration I have the honor of being your excellency’s very humble and very obedient servant
        
          A. M. Cerisier
        
      